526 So. 2d 1083 (1988)
John MEEHAN, Appellant,
v.
STATE of Florida, Appellee.
No. 87-0907.
District Court of Appeal of Florida, Fourth District.
June 29, 1988.
Richard L. Jorandby, Public Defender, and Tanja Ostapoff, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Georgina Jimenez-Orosa, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's conviction but remand this cause for resentencing because of the trial court's failure to make a specific finding that enhanced sentencing under the habitual offender statute is necessary for the protection of the public and so state the factual predicate therefor. Upon resentencing, *1084 the trial court may again consider whether the habitual offender statute should be applied, and, in the event it is found to apply, the above-stated findings must be included in the sentencing order. See Hopkins v. State, 463 So. 2d 521 (Fla. 3d DCA 1985).
ANSTEAD, GLICKSTEIN and GUNTHER, JJ., concur.